Citation Nr: 0113356	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  91-44 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
neck disorder.  

2.  Entitlement to service connection for a neck disorder.  

3 Entitlement to an evaluation in excess of 10 percent for 
organic brain syndrome.  

4 Entitlement to a total rating for compensation purposes 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1968 to February 
1969.  

The veteran's claim for service connection for a cervical 
spine (neck) disability was previously denied by the RO in 
unappealed rating decisions of June 1983 and November 1987.  
This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating action by the RO 
that denied service connection for a neck disorder and also 
denied an evaluation in excess of 10 percent for organic 
brain syndrome.  In June 1991, the veteran appeared and gave 
testimony at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  

In September 1992, the Board remanded this case to the RO for 
further development.  In the September 1992 remand, the Board 
noted that the issue of entitlement to a total rating for 
compensation purposes was inferred from the record, and the 
RO was therefore instructed to consider this issue.  In a 
rating decision of November 1993 the RO denied entitlement to 
a total rating for compensation purposes based on individual 
unemployability.  In June 1994 the Board again remanded this 
case to the RO for further development.  

In August 1996, the veteran appeared and gave testimony at a 
hearing before the undersigned Board member in Washington, 
D.C.  A transcript of this hearing is of record.  At the 
hearing in August 1996, the veteran's representative noted 
that a claim for service connection for a cervical spine 
disability had been previously denied by the RO in an 
unappealed rating action of June 1983.  The issue of service 
connection for a neck disability was thereafter characterized 
as whether there was new and material evidence to reopen the 
veteran's claim.  The veteran's representative also raised 
the issue of whether there was clear and unmistakable error 
in the rating action of June 1983 that denied service 
connection for a cervical spine disability.  

In a November 1996 remand, the Board characterized the issues 
on appeal to be whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a neck disability; entitlement to a rating in 
excess of 10 percent for organic brain syndrome; and 
entitlement to a total rating for compensation purposes based 
on individual unemployability.  The issue of clear and 
unmistakable error in the June 1983 rating decision that 
denied service connection for a neck disability was 
considered to be inextricably intertwined with the issue of 
whether new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a neck 
disability.  The RO was therefore instructed to consider 
whether there was clear and unmistakable error in the June 
1983 rating decision.  

In a rating decision of January 2000, the RO found that there 
was no clear and unmistakable error in the June 1983 rating 
decision that denied service connection for a neck 
disability.  In October 2000 the veteran submitted a notice 
of disagreement with the January 2000 rating decision.  The 
RO provided the veteran a statement of the case in regard to 
this issue in December 2000, but the veteran did not perfect 
a timely substantive appeal thereafter.  Accordingly, the 
issue of whether there was clear and unmistakable error in 
the June 1983 rating action denying service connection for a 
cervical spine disability is not before the Board for 
appellate review at this time.  

The issues listed on the title page are now before the Board 
for appellate consideration.  For reasons made evident below, 
the issue of entitlement to service connection for a cervical 
spine disability, entitlement to an increased rating for 
organic brain syndrome, and entitlement to a total rating for 
compensation purposes based on individual unemployability 
will be discussed in the REMAND section of this decision.  

FINDINGS OF FACT

1. In June 1983 and November 1987, the RO denied service 
connection for a cervical spine disability: the veteran 
did not file a timely appeal from these actions and these 
rating decisions became final.  

2. New and material evidence, which is relevant and 
probative, has been associated with the claims folder 
since the final rating action of November 1987.  


CONCLUSION OF LAW

New and material evidence to reopen a claim for service 
connection for a neck disability has been presented.  
38 U.S.C.A. §§ 1110, 5107, 5108 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. 
§ 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  However, in view of the decision below in regard 
to the veteran's application to reopen his claim for service 
connection for a neck disorder based on new and material 
evidence, no further notification or development under the 
Veterans Claims Assistance Act of 2000 will be necessary in 
regard to this issue.  

The Board is required to review all the evidence submitted by 
an appellant since the last denial of a claim on any basis, 
to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

38 C.F.R. § 3.156(a) provides, in pertinent part, that there 
must be added to the record new and material evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of service connection 
has become final, the claim cannot subsequently be reopened 
unless new and material evidence has been presented.  Manio 
v. Derwinski, 1 Vet. App. 144 (1991).  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  38 C.F.R. § 3.156(c) (2000).


Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
degenerative arthritis may be presumed if such manifested to 
a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection may be 
granted for disability diagnosed after service if the 
evidence indicates that it had its onset during service.  
38 C.F.R. § 3.303(d) (2000).  

The evidence which was of record at the time of the final 
June 1983 and November 1987 rating actions denying service 
connection for a cervical spine disability may be briefly 
summarized.  The veteran's service medical records, including 
his September 1967 examination prior to service entrance, 
contain no complaints or findings indicative of any cervical 
spine disability.  The service medical records do show that 
the veteran sustained a head trauma in a June 1968 automobile 
accident that resulted multiple facial injuries and 
enucleation of the right eye.  

At the time of his initial claim for service connection in 
June 1969, the veteran made no references to a neck injury or 
neck complaints.  

On VA general medical examination in May 1970, an evaluation 
of the musculoskeletal system was normal.  There were no 
complaints or findings regarding the veteran's cervical spine 
reported on VA examinations in August 1973 and February 1974.  

In a November 1981 letter the veteran's wife indicated that 
the veteran suffered from daily headaches and neck pain.  

VA clinical records reflect outpatient treatment from October 
1982 to January 1983 for neck pain that radiated down the 
upper extremities.  In November 1982 the veteran said that he 
had had neck pain for some time, but the pain had been 
aggravated by heavy lifting.  In January 1983 the veteran 
said that he had neck pain ever since his 1968 inservice 
accident.  It was noted that x-rays showed an ununited 
ossification center at the distal end of the left transverse 
process of the T 1 vertebra.  Nerve conduction and 
electromyography studies showed a possible motor lesion at 
the C 7 vertebra.  

On VA orthopedic examination in April 1983 the veteran said 
that he began to have pain in the cervical spine radiating 
into the left arm after his inservice automobile accident.  
X-rays showed narrowing of the T 1-C 7 disc space and 
incomplete ossification of the transverse process to the left 
of T 1.  The diagnosis was probable C 7 nerve root entrapment 
with radicular pain of the left upper extremity with 
incomplete ossification of the transverse process of T 1.  
The examiner opined, essentially, that this disability was 
probably caused by the veteran's inservice accident.  The 
examiner believed that the veteran may have ruptured his C 6-
C 7 intervertebral disc.  He believed that the incomplete 
ossification of the T 1 transverse process was probably a 
congenital abnormality.  

A VA clinical record reflects outpatient treatment in July 
1987 for cervical spine pain.

In a July 1987 statement, Joseph S. Barr, M.D., reported that 
the veteran was being treated for neck pain.  The veteran 
gave a history of a 1968 automobile accident in which his 
head hit the windshield.  After evaluation, the impression 
was status post cervical spine sprain.  

The evidence associated with the claims folder since the 
final rating actions of June 1983 and November 1987 denying 
service connection for a cervical spine disability includes 
VA clinical records that reflect occasional outpatient 
treatment during the period from 1987 to 1990 for complaints 
of neck pain which had persisted since his 1968 automobile 
accident.  It was reported that x-rays of the cervical spine 
performed in June 1988, May 1989, and December 1989 were 
within normal limits.  In March 1990 it was reported that 
there were no abnormalities on X-ray and no tenderness or 
muscle spasm in the cervical spine.  Also received were 
additional service medical records relating to treatment 
following the inservice accident; these records do not refer 
to complaints, findings, diagnosis or treatment of any neck 
disability.  

In a May 1990 statement, Thomas F. Grigg, M.D., reported 
treating the veteran in June 1987 for a chronic neck strain.  
The physician said that his notes indicated that the veteran 
had had neck pain since sometime after a 1969 accident.  

On a VA medical examination in October 1990, the veteran's 
complaints included neck pain since his inservice automobile 
accident.  Evaluation revealed full range of motion in the 
cervical spine.  Reflexes were 1+ throughout with bilateral 
plantar flexion.  Motor evaluation revealed no diminished 
strength.  The diagnosis was chronic post traumatic cervical 
strain.  

During an RO hearing in June 1991 the veteran said that he 
first noticed pain in his neck during his treatment at a 
naval hospital following his automobile accident in 1968.  He 
said that he complained about neck pain to the doctors, but 
was not believed.  He denied having a preservice problem with 
his neck and he also denied any injury to his neck aside from 
the inservice injury.  He said that he had problems with neck 
pain and stiffness ever since his service discharge.  

On a VA medical examination in October 1992, the veteran 
complained of chronic neck, shoulder, and arm pain.  after 
physical evaluation, the diagnosis was cervical neck strain.  

In December 1992 clinical records were received that revealed 
outpatient treatment at a private hospital in early November 
1982 for complaints of neck pain.  It was reported that the 
veteran had been involved in an automobile accident the 
previous Sunday and developed symptoms the evening after the 
injury.  A x-ray of the cervical spine showed a small 
irregular density adjacent to the left costovertebral joint 
which could well be an old avulsion fragment.  The veteran 
was provided a cervical collar.  The diagnosis was acute 
cervical and upper trapezius strain.  When seen in December 
1982, the veteran said that his neck pain had gradually 
diminished since his recent automobile accident, but had come 
back while washing that morning.  He also had pain in the 
left supraclavicular area.  The impression was muscle strain 
of the upper border of the trapezius.  However, a cervical 
disc problem could not be completely ruled out.  A CT scan of 
the cervical spine performed in March 1983 was most 
suggestive of a small cortical avulsion from the 
superolateral margin of the costotransverse process of T1.  
During outpatient treatment in April and May 1983 the veteran 
reported sensitivity on the left side of his neck and 
intermittent numbness down the left upper extremity.  Range 
of cervical motion was normal, but painful.  After a 
September 1983 evaluation, the diagnosis was possible root 
injury.  None of these records contain any reference to a 
prior history of neck injury in service, or neck complaints 
before the 1982 accident.

At an August 1996 hearing in Washington, D.C, before the 
undersigned Board member the veteran said that he first began 
to experience pain in his neck about a month after his 1968 
inservice automobile accident.  He said that this pain 
persisted thereafter.  He also said that this pain would 
spread to the head and the shoulders.  The veteran said that 
these symptoms persisted after his discharge from service.  
He also said that he now has numbness and tingling in his 
hands.  The veteran denied that he had injured his neck in 
his 1982 accident, but he indicated that he said that he did 
so he could receive treatment for his neck condition.  He 
also said that he collected insurance payments for his 1983 
neck injury.  

Following a May 2000 VA brain and spinal cord examination the 
examining physician opined that the veteran had headaches 
that were posttraumatic in nature.  It was further said that 
there probably was superimposed underlying cervical 
degenerative joint disease of the cervical spine as a result 
of a severe head and neck injury during service.  However, no 
mention was made by the veteran of his 1982 accident and 
treatment for neck symptoms.  Subsequent nerve conduction 
studies demonstrated evidence of a moderately severe right C7 
radiculopathy.  

The basis for the June 1983 and November 1987 rating 
decisions denying service connection for a cervical spine 
disability was, essentially, that there was no clinical 
evidence of a neck disability injury during service or for 
many years subsequent to service.  The opinion of a VA 
physician who examined the veteran in April 1983 that 
associated the veteran's cervical spine pathology with 
inservice injuries was considered to have been based solely 
on a history provided by the veteran and not on clinical 
evidence.  

Since the rating decisions of 1983 and 1987, the evidence 
associated with the claims folder includes testimony by the 
veteran at two VA hearings, including a hearing before the 
undersigned Board member, to the effect that he developed 
neck pain after his inservice automobile accident and that 
this neck pain had persisted ever since.  For purposes of 
determining whether a claim should be reopened, the 
credibility of such evidence should be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, after a VA 
examination in May 2000 the examining physician opined that 
the veteran had degenerative joint disease of the cervical 
spine due to his injuries sustained in the inservice 
automobile accident in 1968.  The preceding evidence is 
clearly new, since it was not of record at the time of the 
1987 final rating decision denying service connection for a 
cervical spine disability, and is not cumulative of evidence 
which was of record at the time of the 1987 rating action.  
Moreover, while this evidence is clearly at variance with 
other evidence in the claims folder, specifically the fact 
that the first indication of treatment for a neck disability 
occurred after the 1982 accident, it is nonetheless clearly 
relevant to the veteran's claim for service connection for a 
neck disability and of sufficient significance that it must 
be considered in order to fairly decide the merits of the 
claim.  

In view of the above, the Board finds that new and material 
evidence has been presented to reopen the veteran's claim for 
service connection for a neck disability.  


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for a neck disability having been 
submitted, the appeal is allowed to this extent.  


REMAND

The Board notes in regard to the veteran's claim for service 
connection for a neck disorder that, in the previous Remand 
of November 1996, the RO was instructed to review the 
evidence and make a determination on whether new and material 
evidence to reopen the claim of service connection for a neck 
disorder had been submitted, in the event the decision on the 
issue of clear and unmistakable error was adverse to the 
veteran.  In arriving at this determination the RO was to use 
its discretion as to whether the veteran should be afforded a 
VA orthopedic examination to determine whether any current 
neck disability was caused by an inservice injury or a 1982 
post service automobile accident.  

In a rating decision of January 2000 the RO found that there 
was no clear and unmistakable error in the June 1983 rating 
decision that denied service connection for a neck 
disability.  However, the RO then returned this case to the 
Board without any action being taken regarding the issue of 
whether new and material evidence had been submitted to 
reopen the veteran's claim for service connection for a neck 
disability.  In fact, this issue, although not resolved 
favorably to the veteran, was not carried forward on the 
supplemental statements of the case, dated in February 1999 
and August 2000. 

As noted above, there are some medical opinions which link 
the veteran's current neck pathology to the motor vehicle 
accident in service.  While not minimizing the severity of 
such accident, which result in enucleation the veteran's eye, 
the Board is also mindful of the fact that neither the 
service medical records nor VA examinations reflect any neck 
complaints or findings in service or for more than a decade 
later.  The earliest medical treatment, on record, occurred 
following an accident in 1982, for which the veteran was 
awarded insurance proceeds.  The veteran has explained that 
claiming an injury to neck at the time of the 1982 accident 
was the only way he could receive treatment.  The probative 
value to be given to each of the conflicting versions of the 
1982 accident must be determined.  Moreover, it would be 
beneficial to obtain a medical opinion from a VA examiner as 
to the etiology of the current neck disorder, which is based 
on a review of all the facts and not just the history 
provided by the veteran.  In the case of Colvin v. Derwinski, 
1 Vet. App. 171 (1991) the Court held that the Board may not 
rely on its own unsubstantiated medical conclusions but must 
consider only independent medical evidence to support its 
conclusions.  The Board is therefore of the opinion that the 
veteran should be afforded a VA orthopedic examination to 
determine the etiology of his current neck disability prior 
to further review by the RO of the issue of entitlement to 
service connection for a neck disability.  As noted above, 
the Veterans Claims Assistance Act of 2000 also requires that 
an appellant be placed on notice of evidence that is 
necessary to support his claim.  The veteran should be asked 
to provide any evidence, medical or otherwise, that would 
tend to support his assertion that a chronic neck disability 
arose as a result of the inservice accident, and not that 
which occurred more than 10 years later.  

In regard to the veteran's claim for an increased evaluation 
for organic brain syndrome, the Board notes initially that 
the veteran has been assigned a 10 percent evaluation for 
nonpsychotic organic brain syndrome due to trauma with 
residual headaches under the Diagnostic Codes 8045-9304 since 
April 12, 1973.  The VA schedular criteria for rating mental 
disorders were revised in November 1996, during the pendency 
of this appeal.  The Court has held that, where the law and 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO 
has not considered the claim for an increased rating for the 
veteran's service connected nonpsychotic organic brain 
syndrome due to trauma in light of the revised rating 
criteria.  

In May 2000, the veteran underwent a VA brain and spinal cord 
examination and he subsequently was afforded a 
electromyographic and nerve conduction study in early June 
2000.  These records reflect that the veteran resided at an 
address on [redacted] Avenue.  The record also contains a 
computer generated document which indicates that the veteran 
was also to undergo neuropsychiatric testing in June 2000, 
but attempts to contact him in regard to these tests were 
unsuccessful.  Additional computer generated documents also 
indicate that a further VA brain and spinal cord examination 
was scheduled in July 2000, but was cancelled because there 
was an invalid address in the computer.  The record also 
contains communications dated in December 1999 and March 2000 
from the RO to the veteran that list his address listed as on 
[redacted] Street.  These communications were returned by the 
postal service.  Subsequent documents in the file indicate 
that the veteran's current residential address is located on 
[redacted] Avenue in Boston, Massachusetts.  In view of the 
possibility that the veteran was never informed of the date, 
time, and place for these additional VA examinations, and 
because of the duty to assist placed on VA by the Veterans 
Claims Assistance Act, the Board is of the opinion that a 
further effort should be made to schedule him for these 
examinations.  

The claimant is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655 Failure to report for Department of 
Veterans Affairs examination. 

(a) General. When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc.  For purposes of this section, the 
terms examination and reexamination include periods 
of hospital observation when required by VA. 

(b) Original or reopened claim, or claim for 
increase. When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655 (2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

Finally, as noted above, the changes in the law resulting 
from the Veterans Claims Assistance Act mandate that further 
development be undertaken prior to appellate review.  The 
issues of entitlement to service connection for a neck 
disorder, an increased rating for organic brain syndrome, and 
entitlement to a total rating for compensation purposes based 
on individual unemployability currently certified for appeal 
in this case must be remanded to the RO so that it can again 
adjudicate these issues in light of this recent statutory 
provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issues of entitlement to entitlement to service 
connection for a neck disorder, an increased rating for 
organic brain syndrome, and entitlement to a total rating for 
compensation purposes based on individual unemployability 
that are currently on appeal at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992).  

In view of the above, the issues of entitlement to service 
connection for a neck disorder, entitlement to an increased 
rating for organic brain syndrome, and entitlement to a total 
rating for compensation purposes based on individual 
unemployability are again REMANDED to the RO for the 
following development:  

1.  The RO must review the claims 
file and ensure that all 
notification and the development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475 is completed.  In 
particular, the RO should ensure 
that the notification requirements 
and development procedures contained 
in Sections 3 and 4 of the act (to 
be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
In this regard the RO should contact 
the claimant and inform him of the 
VA's heightened duty to assist him 
in the development of his claims for 
service connection for a neck 
disorder, entitlement to an 
increased rating for organic brain 
syndrome, and entitlement to a total 
rating for compensation purposes 
based on individual unemployability 
under the Veterans Claims Assistance 
Act of 2000.  The RO should also 
inform the appellant of the various 
types of documentation that can 
serve as evidence in regard to these 
claims.  Specifically he should be 
asked to provide evidence, or 
information so that such evidence 
can be obtained, which would tend to 
establish the presence of a cervical 
spine disorder prior to the 1982 
post-service motor vehicle accident.  
All leads should be followed to 
their logical conclusion.  

2.  All up-to-date VA and private 
treatment records should be 
obtained, which pertain to any of 
the disabilities at issue, as well 
as the veteran's other service-
connected disorders.  

3.  The RO should again schedule the 
veteran for a VA neuropsychiatric 
examination to determine the 
severity of his organic brain 
syndrome.  The claims folder must be 
made available to the examiner so 
that the pertinent aspects of the 
veteran's military, psychiatric and 
employment history may be reviewed.  
The examiner should state that he 
has reviewed the claims folder in 
his examination report.  All 
clinical findings should be reported 
in detail and all necessary special 
studies, especially a complete 
battery of neuropsychological 
testing, be performed.  

It is imperative that the examiner 
identify diagnostically all symptoms 
and clinical findings which are 
manifestations of his service-
connected psychiatric disability, as 
distinguished from any coexisting 
nonrelated disorders which have been 
identified, to include dysthymia, 
residuals of alcoholism, and a 
personality disorder, and render an 
opinion for the record as to the 
degree to which those specific 
findings attributed to service-
connected organic brain syndrome 
affect the veteran's ability to 
establish and maintain effective and 
favorable relationships with people 
(social impairment), and the degree 
to which they affect his 
reliability, productivity, 
flexibility, and efficiency levels 
in performing occupational tasks 
(industrial impairment).  See Massey 
V. Brown, 7 Vet. App. 204 (1994).  
The examining physician must be 
furnished a copy of the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, 
effective November 7, 1996) and, on 
examination of the veteran, comment 
as to the presence or absence of 
each symptom, and if present, the 
frequency and/or degree(s) of 
severity thereof.  

4.  The veteran should also be 
afforded a VA orthopedic examination 
to determine the nature and etiology 
of any current neck disability. The 
claims folder must be made available 
to the examiner so that the 
pertinent aspects of the veteran's 
clinical history may be reviewed.  
The examiner should state that he or 
she has reviewed the claims folder 
in the examination report.  All 
clinical findings should be reported 
in detail and any special studies 
deemed to be necessary should be 
performed.  At the conclusion of the 
examination, the examiner should 
express a medical opinion as to 
whether it is at least as likely as 
not that any neck disability found 
on the examination was caused by the 
veteran's June 1968 inservice 
automobile examination or by the 
veteran's post service automobile 
accident in late 1982.  

5.  If the veteran should fail to 
report for the above examination, 
the RO must obtain a copy of the 
letter from the medical facility to 
the veteran, notifying him of the 
date, time and place to report for 
the examination and associate this 
document with the claims folder.  If 
the veteran does report for this 
examination, the RO must ascertain 
that all requested development has 
been completed.

6.  Thereafter, the RO should review 
the reports of the above VA 
neuropsychiatric and orthopedic 
examinations to ensure that the 
examiners have complied with the 
instructions of this remand.  

7.  Then, the RO should readjudicate 
the veteran's claims for service 
connection for a neck disorder an 
increased rating for organic brain 
syndrome and a total rating for 
compensation purposes based on 
individual unemployability.  If the 
veteran fails to appear for the 
above examinations, the provisions 
of 38 C.F.R. § 3.655 should be 
applied, if appropriate.  If any of 
these benefits remain denied, the 
veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
this Board for further appellate 
consideration, if otherwise 
appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clarifying clinical evidence and to comply with a 
precedent decision by the Court and with the provisions of 
the Veterans Claims Assistance Act of 2000.  By this remand, 
the Board intimates no opinion, favorable or unfavorable, as 
to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals



 



